                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 APPROXIMATELY $20,300.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $17,000.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


               VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                      The Defendants In Rem

       2.      The defendant property, approximately $20,300.00 in United States currency, was

seized on or about January 15, 2020, from Jose Perez-Trujillo at or near 4XXX N. 83rd Street,

Milwaukee, Wisconsin.




            Case 2:20-cv-00926-JPS Filed 06/19/20 Page 1 of 12 Document 1
        3.      The defendant property, approximately $17,000.00 in United States currency, was

seized on or about January 15, 2020, from Jose Perez-Trujillo at or near 4XXX N. 83rd Street,

Milwaukee, Wisconsin.

        4.      The defendant properties are presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.

                                      Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

        7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

        8.      The defendant property, approximately $20,300.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

        9.      The defendant property, approximately $17,000.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                   2

             Case 2:20-cv-00926-JPS Filed 06/19/20 Page 2 of 12 Document 1
                                                       Facts

         10.      Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

November 25, 2019 controlled buy of cocaine from Jose Perez-Trujillo, and December 2,
2019 payment to Perez-Trujillo for the cocaine

         11.      On November 25, 2019, during a phone conversation between Jose Perez-Trujillo

and a Milwaukee Metropolitan Drug Enforcement Group confidential informant (“CI”), Perez-

Trujillo stated that Perez-Trujillo would front 1 an ounce of cocaine to the CI and that the CI

would need to pay Perez-Trujillo $1,100 for that cocaine within one week of Perez-Trujillo’s

delivery of the cocaine to the CI.

         12.      Perez-Trujillo instructed the CI to meet Perez-Trujillo at 5740 W. Fond du Lac

Avenue in Milwaukee (the “meet location,” which is a business) to conduct the drug transaction.

         13.      When the CI arrived at the meet location, the CI pulled into the parking lot and

parked CI’s vehicle.

         14.      Perez-Trujillo’s vehicle, a 2004 Chevrolet pick-up truck with Wisconsin

registration number MKXXXX, was already parked in the lot when the CI arrived. Perez-

Trujillo was the sole individual inside the truck and was seated in the driver’s seat.

         15.      The CI exited CI’s vehicle and entered the front passenger side of Perez-Trujillo’s

truck.

         16.      While inside Perez-Trujillo’s truck, Perez-Trujillo handed the CI a baggie

containing approximately 28.02 grams of cocaine.

         17.      This November 25, 2019 drug transaction was audio and video recorded.

         18.      After the drug transaction, the CI returned to CI’s vehicle and drove away from

the meet location with the cocaine.


1
 When a drug dealer “fronts” drugs to an individual, the dealer gives drugs to that individual and, in turn, expects
that individual to sell the drugs and pay back the dealer from the sales proceeds.
                                                            3

            Case 2:20-cv-00926-JPS Filed 06/19/20 Page 3 of 12 Document 1
       19.      On December 2, 2019, the CI met with Perez-Trujillo at the same meet location,

5740 W. Fond du Lac Avenue, and paid $1,100 to Perez-Trujillo for the approximately

28.02 grams of cocaine that Perez-Trujillo had fronted to the CI on November 25, 2019.

December 17, 2019 controlled buy of cocaine from Jose Perez-Trujillo, and December 22,
2019 payment to Perez-Trujillo for the cocaine

       20.      On December 17, 2019, during a phone conversation between Jose Perez-Trujillo

and the CI, Perez-Trujillo stated that Perez-Trujillo would front an ounce of cocaine to the CI

and that the CI would need to pay Perez-Trujillo $1,100 for that cocaine within one week of

Perez-Trujillo’s delivery of the cocaine to the CI.

       21.      Perez-Trujillo instructed the CI to meet Perez-Trujillo at Perez-Trujillo’s

residence, 4XXX N. 83rd Street in Milwaukee, to conduct the drug transaction.

       22.      When the CI arrived at Perez-Trujillo’s residence, CI parked CI’s vehicle behind

Perez-Trujillo’s 2004 Chevrolet pick-up truck and waited in CI’s vehicle.

       23.      About one minute later, Perez-Trujillo exited Perez-Trujillo’s residence, walked

to Perez-Trujillo’s 2004 Chevrolet pick-up truck, opened the driver’s door, leaned inside the

vehicle, shut the driver’s door, and walked over to the CI’s vehicle.

       24.      Perez-Trujillo approached the front passenger side of CI’s vehicle and entered

CI’s vehicle.

       25.      While inside CI’s vehicle, Perez-Trujillo handed the CI a baggie containing

approximately 27.7 grams of cocaine.

       26.      This December 17, 2019 drug transaction was audio and video recorded.

       27.      After the drug transaction, Perez-Trujillo exited CI’s vehicle, and walked back to

and entered Perez-Trujillo’s residence, and the CI drove away from the meet location with the

cocaine.


                                                  4

           Case 2:20-cv-00926-JPS Filed 06/19/20 Page 4 of 12 Document 1
       28.      On December 22, 2019, the CI met with Perez-Trujillo at 3XXX N. 12th Street in

Milwaukee, and paid $1,100 to Perez-Trujillo for the approximately 27.7 grams of cocaine that

Perez-Trujillo had fronted to the CI on December 17, 2019.

January 8, 2020 controlled buy of cocaine from, and payment to, Jose Perez-Trujillo

       29.      On January 8, 2020, during a phone conversation between Jose Perez-Trujillo and

the CI, Perez-Trujillo agreed to sell the CI one-half ounce of cocaine. Perez-Trujillo instructed

the CI to meet Perez-Trujillo at 5740 W. Fond du Lac Avenue in Milwaukee (the “meet

location”) to conduct the drug transaction.

       30.      When the CI arrived at the meet location, the CI pulled into the parking lot and

parked CI’s vehicle.

       31.      Perez-Trujillo’s 2004 Chevrolet pick-up truck was already parked in the lot when

the CI arrived. Perez-Trujillo was sitting in the front passenger seat of the truck, and another

male was sitting in the driver’s seat.

       32.      The CI exited CI’s vehicle, walked to the passenger side of Perez-Trujillo’s truck,

and opened the door.

       33.      The CI handed $550 in pre-recorded buy money to Perez-Trujillo, and Perez-

Trujillo handed the CI a baggie containing approximately 13.58 grams of cocaine.

       34.      This January 8, 2020 drug transaction was audio and video recorded.

       35.      After the drug transaction, the CI returned to CI’s vehicle and drove away from

the meet location with the cocaine.

January 15, 2020 execution of search warrant at the residence of Jose Perez-Trujillo

       36.      On January 15, 2020, officers executed a search warrant at the residence of Jose

Perez-Trujillo and his wife, M.R., located at 4XXX N. 83rd Street, Milwaukee, Wisconsin (the

“Residence”).

                                                 5

          Case 2:20-cv-00926-JPS Filed 06/19/20 Page 5 of 12 Document 1
       37.     The Residence had approximately seven working surveillance cameras mounted

on the outside of the Residence and the detached garage.

       38.     Jose Perez-Trujillo, M.R., and their daughter, A.P., were present at the Residence

during execution of the search warrant.

       39.     A drug detection canine gave positive alerts to several locations in the basement

bedroom of the Residence – namely, the fireplace, dresser, and closet – and in the area near the

bar in the basement.

       40.     On January 15, 2020, the following items, among others, were inside the

Residence:

               A.      On top of refrigerator were the following:

                          i.   A 9mm Glock 17 pistol;

                         ii.   A loaded Glock magazine;

                        iii.   Two holsters; and

                        iv.    A weapons light.

               B.      In the basement bedroom, where Perez-Trujillo stated he sleeps, were the
                       following:

                          i.   A Sig P250 pistol in the nightstand;

                         ii.   A Smith & Wesson M&P15 rifle in the closet;

                        iii.   An open box of 9mm ammunition on top of the nightstand;

                        iv.    Two loaded AR magazines in the nightstand;

                         v.    Perez-Trujillo’s cell phone on top of the nightstand;

                        vi.    An operating security system with TV;

                       vii.    Approximately $20,830 in United States currency. The currency
                               was located inside different dresser drawers. Some of the money
                               was wrapped with rubber bands.


                                                   6

          Case 2:20-cv-00926-JPS Filed 06/19/20 Page 6 of 12 Document 1
                             a.    The approximately $20,830 contained $530 in pre-recorded
                                   buy money that the CI had paid to Perez-Trujillo on
                                   January 8, 2020, for the 13.58 grams of cocaine.

                             b.    After subtracting the $530 in pre-recorded buy money, the
                                   remaining approximately $20,300 in United States currency
                                   is one of the defendant property items in this case.

                             c.    Denominations of the approximately $20,300 were 92-$100
                                   bills, 36-$50 bills, 458-$20 bills, 13-$10 bills, and 2-$5
                                   bills.

                    viii.   Approximately $17,000 in United States currency, which is one of
                            the defendant property items in this case.

                             a.    The approximately $17,000 was inside a white plastic bag
                                   located inside a metal fireplace.

                             b.    The approximately $17,000 was sorted in multiple stacks
                                   and wrapped with rubber bands.

                             c.    Denominations of the approximately $17,000 were 8-$100
                                   bills and 810-$20 bills.

             C.     In the basement next to the bar was a Kolibri money counter.

      41.    On January 15, 2020, the following items, among others, were inside the 2004

Chevrolet pick-up truck, Wisconsin registration number MKXXXX, which was parked at the

Residence:

             A.     A Chase Bank statement for Jose Perez-Trujillo in the center console;

             B.     Two baggies containing a total of approximately 25.83 grams of crack
                    cocaine; and

             C.     One baggie containing approximately 27.84 grams of cocaine.

             D.     The three baggies containing cocaine and crack cocaine were inside a
                    white plastic bag that was inside a hat located on the floorboard between
                    the driver and passenger seats.

      42.    On January 15 2020, Jose Perez-Trujillo was arrested.




                                             7

         Case 2:20-cv-00926-JPS Filed 06/19/20 Page 7 of 12 Document 1
                           Jose Perez-Trujillo’s State Drug Charge

       43.     On January 19, 2020, Jose Perez-Trujillo was charged in Milwaukee County

Circuit Court, Case No. 20CF304, with possession of cocaine with intent to deliver.

       44.     A jury trial in Case No. 20CF304 is scheduled for October 19, 2020.

February 6, 2020 controlled buy of cocaine from, and payment to, Jose Perez-Trujillo

       45.     On or about January 29, 2020, Jose Perez-Trujillo posted $7,500 cash bond in

Milwaukee County Case No. 20CF304 and was released from custody.

       46.     On February 5, 2020, during a phone conversation between Jose Perez-Trujillo

and the CI, Perez-Trujillo agreed to sell the CI and an undercover officer (“UC”) one-half ounce

of cocaine for $550 the following day. Perez-Trujillo instructed the CI to meet Perez-Trujillo at

5740 W. Fond du Lac Avenue in Milwaukee (the “meet location”) to conduct the drug

transaction.

       47.     On February 6, 2020, when the CI and UC arrived together at the meet location,

the CI and UC pulled into the parking lot and parked their vehicle.

       48.     Perez-Trujillo arrived at the meet location about one hour later in Perez-Trujillo’s

2004 Chevrolet pick-up truck. Perez-Trujillo was the driver, and another individual was sitting

in the passenger’s seat.

       49.     Perez-Trujillo exited his Chevrolet pick-up truck, walked to CI and UC’s vehicle,

and entered the rear passenger side of CI and UC’s vehicle.

       50.     The CI introduced Perez-Trujillo to the UC.

       51.     Perez-Trujillo handed the UC a baggie containing approximately 13.56 grams of

cocaine, and the UC handed $550 to Perez-Trujillo as payment for the cocaine.

       52.     During the drug transaction, Perez-Trujillo told UC the following:



                                                 8

          Case 2:20-cv-00926-JPS Filed 06/19/20 Page 8 of 12 Document 1
               A.      UC could now call Perez-Trujillo directly (to buy cocaine without having
                       to go through the CI);

               B.      Perez-Trujillo could get “ten, five, eight” and could get whatever at one
                       time or even by the piece (referring to cocaine); and

               C.      Perez-Trujillo was ready to sell (cocaine) at any time.

       53.     This February 6, 2020 drug transaction was audio and video recorded.

       54.     After the drug transaction, Perez-Trujillo returned to his Chevrolet pick-up truck,

and the CI and UC drove away from the meet location with the cocaine.

                            Administrative Forfeiture Proceedings

       55.     The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings against the approximately $20,300.00 in United States currency and the

approximately $17,000.00 in United States currency on the ground that the seized currency items

were used or intended to be used in exchange for controlled substances or were proceeds of

trafficking in controlled substances.

       56.     On or about March 25, 2020, Jose Perez-Trujillo filed a claim with the DEA in

the administrative forfeiture proceeding to the defendant approximately $20,300.00 in United

States currency.

       57.     On or about March 31, 2020, Jose Perez-Trujillo filed a claim with the DEA in

the administrative forfeiture proceeding to the defendant approximately $17,000.00 in United

States currency.

                                  Warrant for Arrest In Rem

       58.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).



                                                 9

          Case 2:20-cv-00926-JPS Filed 06/19/20 Page 9 of 12 Document 1
                                         Claims for Relief

          59.    The plaintiff alleges and incorporates by reference the paragraphs above.

          60.    By the foregoing and other acts, the defendant property, approximately

$20,300.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

          61.    The defendant approximately $20,300.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

          62.    By the foregoing and other acts, the defendant property, approximately

$17,000.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

          63.    The defendant approximately $17,000.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

          WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.




                                                  10

           Case 2:20-cv-00926-JPS Filed 06/19/20 Page 10 of 12 Document 1
Dated at Milwaukee, Wisconsin, this 19th day of June, 2020.

                                    Respectfully submitted,

                                    MATTHEW D. KRUEGER
                                    United States Attorney


                             By:     s/SCOTT J. CAMPBELL
                                    SCOTT J. CAMPBELL
                                    Assistant United States Attorney
                                    Scott J. Campbell Bar Number: 1017721
                                    Attorney for Plaintiff
                                    Office of the United States Attorney
                                    Eastern District of Wisconsin
                                    517 East Wisconsin Avenue, Room 530
                                    Milwaukee, Wisconsin 53202
                                    Telephone: (414) 297-1700
                                    Fax: (414) 297-1738
                                    E-Mail: scott.campbell@usdoj.gov




                                       11

 Case 2:20-cv-00926-JPS Filed 06/19/20 Page 11 of 12 Document 1
                                           Verification

       I, Stephen Heckler, hereby verify and declare under penalty of perjury that I am a

narcotics investigator with the Milwaukee Metropolitan Drug Enforcement Group (“MMDEG”),

that I have read the foregoing Verified Complaint for Civil Forfeiture in rem and know the

contents thereof, and that the factual matters contained in paragraphs 10 through 54 of the

Verified Complaint are true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a narcotics investigator with the MMDEG.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 06-17-2020                              s/STEPHEN HECKLER
                                             Stephen Heckler
                                             Narcotics Investigator
                                             Milwaukee Metropolitan Drug Enforcement Group




                                                12

         Case 2:20-cv-00926-JPS Filed 06/19/20 Page 12 of 12 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $20,300.00 IN UNITED STATES CURRENCY,
                                                                                                                          et al.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

06/19/2020                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:20-cv-00926-JPS
                                      AM O U N T          APPLY IN GFiled
                                                                    IFP   06/19/20 Page
                                                                                     JU D G1
                                                                                           E of 1 Document
                                                                                                        M AG1-1
                                                                                                            . JU D G E
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $20,300.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $17,000.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


                              WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 19th day of

June, 2020, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant properties pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant properties be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the United States Marshal Service in




         Case 2:20-cv-00926-JPS Filed 06/19/20 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court:

               A.      Approximately $20,300.00 in United States currency, which was seized on
                       or about January 15, 2020, from Jose Perez-Trujillo at or near 4XXX N.
                       83rd Street, Milwaukee, Wisconsin; and

               B.      Approximately $17,000.00 in United States currency, which was seized on
                       or about January 15, 2020, from Jose Perez-Trujillo at or near 4XXX N.
                       83rd Street, Milwaukee, Wisconsin.


        Dated this       day of                        , 2020, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


          Case 2:20-cv-00926-JPS Filed 06/19/20 Page 2 of 2 Document 1-2
